Exhibit 10(ii)

DEBT SETTLEMENT AGREEMENT



This Debt Settlement Agreement (this “Agreement”) is made on March 1st, 2010
between Hans Rigendinger, a Swiss individual with a residence at Hartbertstrasse
11, CH-7000 Chur, Switzerland (“Creditor”) and SunVesta, Inc., a Florida
corporation with offices located in Switzerland (“Debtor”).



SECTION ONE
ACKNOWLEDGEMENT OF EXISTING OBLIGATION
 

The parties acknowledge that Debtor is at present indebted to Creditor in the
sum of forty nine thousand nine hundred and ninety United State Dollars (US
$49,990) due to loans provided by Creditor to Debtor.
 

SECTION TWO
AGREEMENT FOR DIFFERENT METHOD OF PAYMENT



Debtor and Creditor desire and agree to provide for the payment of the
above-stated indebtedness in accordance with terms and provisions different
from, and in substitution of, the terms and obligations of the loans as
described in Section One above.
 

SECTION THREE
CONSIDERATION
 

In consideration of the mutual promises contained in this Agreement, Debtor and
Creditor agree as follows:
 


c.     

Method of Payment: Debtor agrees to pay to Creditor and Creditor agrees to
accept from Debtor, in full satisfaction of US$49,990 of the indebtedness
described in Section One, above, seven hundred and sixty nine thousand, seventy
six (769,076) shares of Debtor’s common stock, valued at US$0.065 per share, as
consideration for the debt owed to Creditor due to loans provided by Creditor to
Debtor.




d.     

Satisfaction: On execution of this Agreement and Debtor’s board of directors
resolution authorizing the issuance of 769,076 shares of Debtor’s common stock
to Creditor provided for in Section Three (a) above, the original indebtedness
of Debtor to Creditor, as described in Section One, above, will be forever
cancelled and discharged.




In witness whereof, the parties have executed this Agreement in Switzerland on
the date first mentioned above.



SunVesta, Inc.
 
 

/s/ Josef Mettler          

By: Josef Mettler, Chief Executive Officer



Hans Rigendinger
 
 

/s/ Hans Rigendinger     



5